Citation Nr: 0724203	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  04-26 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals of a gunshot wound of the left ankle with 
fracture of the talus and metatarsal with cavus deformity.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDING OF FACT

The veteran's current residuals of his GSW of the left foot 
are characterized by complaints of pain, limitation of motion 
of dorsiflexion, arthritis of the metatarsal joints, 
deformity of the lateral tarsal region, and a large bony 
prominence of the proximal medial foot at the ankle joint 
near the first metatarsal proximally.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a gunshot wound of the left ankle, with fracture 
of the talus and metatarsal with cavus deformity, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. 
§§ 3.102, 3.321; 4.1, 4.7, 4.71, 4.71a, Diagnostic Codes 
5270, 5271, 5278, 5283, 5284 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  The provisions also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran's current claim was received 
in October 2002.  The RO wrote to the veteran to provide the 
notice required by the VCAA in May 2003.  The RO advised the 
veteran of the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  

The Board notes that the letter did not specifically address 
the evidence necessary to establish an increased rating for 
the veteran's service-connected GSW.  The primary focus of 
the letter was the veteran's claim for service connection for 
scars associated with his GSW.  The letter also did not 
directly ask the veteran to submit evidence in his 
possession.  He was advised that he should submit evidence or 
send in information helpful to his claim.  However, the 
veteran was not prejudiced by the lack of proper notice in 
this case.  The veteran was afforded a VA examination in June 
2003.  His claim was adjudicated in July 2003.  The rating 
decision explained the basis for the rating and the denial of 
an increased rating at that time.  The veteran responded by 
submitting his notice of disagreement.  He also submitted 
medical evidence and a statement from a co-worker in support 
of his claim.

Further, once his disability rating was established at 40 
percent as a result of the rating decision in July 2003, the 
veteran submitted evidence regarding his dependents in order 
to establish entitlement to a higher disability payment.  

The veteran actively participated in the development of his 
claim.  He responded to the RO's basis for denying his claim 
with additional evidence and argument.  The Board finds that 
the veteran had actual knowledge of what it took to establish 
entitlement to an increased rating for his long time service-
connected disability.  

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains the veteran's 
service medical records, a private medical evaluation, VA 
examination report, and statements from the veteran.  

The Board finds that VA has satisfied its duty to notify and 
assist.  The veteran has not identified any obtainable 
evidence relative to his claim.  He has submitted evidence on 
his own.  He has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board is also unaware 
of any such evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court), issued the decision 
in Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  The 
decision held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In the present appeal, the veteran was not provided with the 
notice required by the decision in Dingess.  His case was 
certified on appeal to the Board in July 2004, almost two 
years prior to the decision in Dingess.  In addition, the 
claim here, with respect to the issue of service connection 
had already been substantiated prior to the enactment of the 
VCAA as the veteran was awarded service connection in April 
1969.  Accordingly, no further action under the VCAA is 
required in this case.  


I.  Background

The veteran served on active duty from June 1965 to February 
1969.  The veteran's service medical records (SMRs) reflect 
that he sustained a gunshot wound (GSW) to the left foot 
while in combat in the Republic of Vietnam in May 1968.  A 
medical board report, dated in January 1969, noted that the 
veteran sustained an open comminuted fracture of the left 
talus, the left tarsonavicular, the cuboid, the calcaneus, 
and all the cuneiform bones.  He also sustained a 
nondisplaced fracture of the first metatarsal on the left.  
He had debridement of the wound and application of a short 
leg cast on the day of injury.  He was transferred to the 
Naval hospital in Bremerton, Washington, for additional 
treatment.  He was discharged to duty, with a profile, in 
October 1968.  He continued to have pain in the left foot 
with weight bearing and when standing up from a sitting 
position.  He was unable to walk for long distances or to run 
for any significant distance.  His discomfort increased with 
cold weather.  

The physical examination report said that the veteran walked 
with an antalgic gait and was unable to walk on his toes.  
There was a fixed cavus deformity of the left foot.  The 
veteran stood with a varus deformity of the left heel that 
was somewhat correctable passively.  He had a well healed 
skin graft scar on the medial aspect of the left foot in the 
nonweight bearing area of the arch.  The scar was described 
as dense and somewhat deforming in that it appeared to add to 
the cavus deformity.  The range of motion of the left ankle 
was said to be normal.  Subtalar motion was limited to 50 
percent and there was minimal motion in the intratarsal and 
tarsometatarsal joints.  

An x-ray of the left foot was interpreted to show residuals 
of severely comminuted fractures of the talus, the 
tarsonavicular, the cuboid, the calcaneus, and all cuneiform 
bones.  There was a healed fracture of the first metatarsal.  
There was also a medial superior displacement of the 
navicular and the remainder of the forefoot in relation to 
the talus.  The report noted that this constituted the cause 
of the cavus deformity.  There was also disruption of the 
tarsal and tarsometatarsal joints with some ankylosis.  The 
degree of ankylosis was difficult to determine because of the 
gross overriding of bony fragments and other bony structures.  

The final diagnoses were listed as: late effects of GSW of 
the left foot; late effects of an open, comminuted fracture 
of the left os calcis, talus, talonavicular, cuboid, and 
cuneiform bones; malunion, fractures of the left tarsal and 
metatarsal bones in poor position; ankylosis, partial, 
fibrous, intertarsal and tarsometatarsal joints of the left 
foot; and cicatrix, functionally deforming and symptomatic of 
the left foot.  The medical board determined that the primary 
diagnosis was malunion, fractures of the left tarsal and 
metatarsal bones in poor position (cavus deformity).  The 
veteran was placed on the Temporary Disability Retired List 
(TDRL).

The veteran submitted his claim for service-connected 
disability compensation in March 1969.  He was granted 
service connection for residuals of a GSW of the left ankle 
with fracture of the talus and metatarsal with cavus 
deformity in April 1969.  He was given a 20 percent 
disability rating.  The veteran's disability was rated under 
Diagnostic Code 5271, for limited motion of the ankle.

Associated with the claims folder is a portion of a letter 
from the Office of Naval Disability Evaluation, dated in 
January 1971.  The letter advised the veteran that his case 
had been reviewed and it was recommended that he be 
permanently retired from service by reason of physical 
disability.  The letter listed three diagnoses for the 
veteran's final disability.  They were malunion, fractures of 
the left tarsal and metatarsal bones in poor position (cavus 
deformity), ankylosis, partial, fibrous, intertarsal and 
tarsometatarsal joints of the left foot, and cicatrix, 
functionally deforming and symptomatic of the left foot.  
[Cicatrices are scars.  Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996)].  The letter further listed three separate diagnostic 
codes for the diagnoses of 5284, 5272, and 5271.  Each 
diagnosis was given a 10 percent rating for a combined rating 
of 30 percent.

The veteran sought an increased rating for his disability in 
August 1979.  He submitted a copy of an evaluation performed 
by H. W. Afelbach, M. D., in October 1968.  Dr. Afelbach said 
that the veteran walked with a calcaneus gait on the left and 
was unable to walk on his toes on the left without great 
difficulty.  The veteran was said to have a deformity of the 
mid-foot that gave rise to a pes cavus and marked prominence 
of the mid-foot dorsally.  A split thickness skin graft was 
noted over a triangular area along the medial border of the 
mid-foot.  The veteran was said to have a loss of the last 20 
degrees of dorsiflexion at the ankle.  The foot was 
completely rigid in regard to pronation/supination and fixed 
in a neutral position.  The results of x-rays of the left 
foot were similar to those reported in the medical board of 
January 1969.  Dr. Afelbach commented that the veteran's GSW 
gave rise to a severe cavus deformity with loss of all 
motions about the foot and loss of dorsiflexion of the ankle.  
He said this may or may not be permanent.  He also said that 
the veteran was not in need of further treatment.

The veteran was afforded a VA examination in October 1979.  
He complained of pain and stiffness in the left foot and 
ankle.  He said he was unable to squat because of the GSW 
with ankle pain and limitation of motion.  He also said that 
he experienced excessive strain and discomfort in his right 
lower extremity because of his GSW disability.  The examiner 
reported that there was no shortening of the left lower 
extremity.  There was a one-inch "L" shaped scar posterior 
to the left external malleolus that was well healed, 
adherent, but nontender.  There was a two-inch transverse 
scar on the plantar medial aspect of the foot that was 
adherent and tender to palpation.  The examiner said that 
there was an exaggeration of the arch on the medial aspect of 
the foot.  

In regard to range of motion of the left ankle, the examiner 
said there was approximately 10 degrees of dorsiflexion and 
no significant plantar flexion.  This was described as a loss 
of motion of approximately 50 percent.  There was also a 
prominence of tarsal bones on the medial and dorsal aspect of 
the foot and appearance of exaggerated transverse arch.  The 
examiner said that the circumference of the left calf was 14 
inches as compared to 15 inches for the right calf.  
Peripheral pulses were said to be intact.  X-rays showed old 
fracture deformity with marked degenerative changes and 
extensive osteoarthritic changes of tarsal and tarsal-
metatarsal joints of the 1st, 2nd, and 3rd joints.  The 
diagnosis was old fracture deformity of the left foot and 
ankle with secondary degenerative osteoarthritis.

The veteran submitted his current claim in October 2002.  He 
also sought service connection for scars associated with his 
GSW.  He did not identify any additional treatment for the 
residuals of his service-connected GSW.  

The veteran was afforded a VA examination in June 2003.  The 
examiner noted the history of the veteran's GSW.  He also 
noted that the veteran reported a lot of stiffness and pain 
with any weight bearing.  The pain was rated as a 6 on a 
scale of 1 to 10.  The veteran could no longer go backpacking 
or cross country skiing.  The veteran said he could walk 
approximately five blocks before the pain became too intense 
to continue.  He did not use crutches, cane, or a brace.  He 
said that he had occasional swelling and that his ankle would 
occasionally give way and causes him to fall.  The examiner 
reported that the veteran favored his left foot.  He could 
squat with pain and put most of his weight on the right foot.  
The veteran was able to heel and toe walk with pain.  The 
examiner also described the veteran's scars.

The veteran was said to have a large, bony prominence of the 
proximal medial foot at the ankle joint near the first 
metatarsal proximally.  This was tender to palpation.  There 
was no edema or effusion of the ankle joint and it was not 
unstable.  The examiner said that the ankle joint and 
proximal instep were tender to palpation.  There was no 
crepitation with movement and no angulation over the os 
calcis.  The veteran had plantar flexion to 52 degrees and 
dorsiflexion to 2 degrees.  All movements were said to be 
painful throughout the entire range of motion.  X-rays were 
said to show marked deformity of the lateral tarsal region 
with sclerosis and shortening of the anterior/posterior 
diameter of the bones consistent with a previous crush injury 
or old healed fractures.  The diagnosis was residuals of a 
GSW to the left ankle.  

The RO granted service connection for two scars associated 
with residuals of the veteran's GSW in July 2003.  He was 
given a 10 percent rating for each scar.  The RO denied an 
increased rating for the underlying ankle disability.  The 
veteran did not express disagreement with any aspect of the 
rating for the two scars.  

The veteran submitted a statement from a co-worker, R.A., in 
March 2004.  The individual worked with the veteran in 
construction on two jobs for the previous 2 1/2 years before 
the veteran had to retire.  He reported that the first job 
was in the open and cold.  He said that the veteran would 
have to stop several times during the day and warm up his 
foot because of constant discomfort.  The foot also caused 
the veteran to limp and kept him from performing at his full 
capacity.  The second job was indoors but required the 
climbing of concrete steps over four floors.  He said this 
also bothered the veteran.  The veteran would have to rest 
his foot at different times during the day because of pain 
and swelling.  He said that the veteran had to miss a day's 
work on several occasions because his foot was too sore to 
come to work.  R.A. said that the veteran told him he was 
going to take an early retirement.  R.A. noted that, in their 
trade, contractors would not keep you on or hire you if they 
know you cannot do the work.  

The veteran also submitted a duplicate copy of the report 
from Dr. Afelbach.

The veteran's submitted his substantive appeal in July 2004.  
He contended that his disability should be rated as 40 
percent disabling under Diagnostic Code 5270, pertaining to 
ankylosis of the ankle.  He also said that he should be 
afforded an extra schedular rating or a change in diagnostic 
code that more accurately depicted the severity of his 
disability.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

The veteran's residuals of a GSW of the left ankle disability 
have been rated under Diagnostic Code 5271, which pertains to 
limitation of motion of the ankle.  38 C.F.R. § 4.71a.  The 
veteran is currently rated at the 20 percent level.  A 20 
percent rating is the maximum schedular rating available for 
an ankle disability involving a loss of motion.  In 
evaluating range of motion values for the left ankle, the 
Board notes that the standard range of motion of the ankle is 
dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 
to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (2006).

The medical evidence of record clearly establishes that the 
veteran's GSW resulted in numerous fractures of the bones of 
the left foot.  X-rays from 1979 and 2003 show a continued 
deformity and the development of arthritis in multiple joints 
of the left foot.  The veteran had 52 degrees of plantar 
flexion and only 2 degrees of dorsiflexion in June 2003.  The 
Board has considered a disability rating for the veteran's 
arthritis; however, arthritis is rated on the basis of 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  As noted, a 20 percent rating is the highest schedular 
rating available for disabilities involving limitation of 
motion of the ankle.

The veteran contends he should receive a 40 percent rating 
under Diagnostic Code 5270, pertaining to disabilities 
involving ankylosis of the ankle.  A 40 percent rating is for 
consideration where there is evidence of ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  A 30 percent 
rating is applicable where there is ankylosis of plantar 
flexion between 30 and 40 degrees, or in dorsiflexion between 
0 and 10 degrees.  38 C.F.R. § 4.71a.

The evidence of record does not show the veteran to have 
ankylosis of the left ankle, especially to the required 
degree of either plantar or dorsiflexion.  Further, there is 
no evidence of a deformity of abduction, adduction, inversion 
or eversion to justify a 40 percent rating.  The evidence 
also does not show the veteran to have ankylosis of the left 
ankle to satisfy the criteria for a 30 percent rating.  

The veteran has been noted to have a pes cavus deformity.  
The Board will therefore consider whether a separate rating 
or an increased rating is warranted under Diagnostic Code 
5278.  That Code provides a 10 percent disability rating for 
unilateral disability due to the great toe dorsiflexed, some 
limitation of dorsiflexion at ankle, definite tenderness 
under the metatarsal heads.  A 20 percent disability rating 
is warranted for unilateral disability due to all toes 
tending to dorsiflexion, limitation of dorsiflexion at the 
ankle to right angle, shortened plantar fascia, and marked 
tenderness under the metarasal heads.  In this case, the 
veteran is already rated for limitation of motion of the 
ankle, therefore, a separate evaluation would compensate him 
for the same symptoms and manifestations of the gunshot wound 
disability and would thereby constitute impermissible 
pyramiding.  See 38 C.F.R. § 4.14.  A 30 percent disability 
rating is warranted when there is a unilateral disability of 
acquired claw foot with marked contraction of plantar fascia 
with dropped forefoot, all toes hammer toes, very painful 
callosities, and marked varus deformity.  38 C.F.R. § 4.71a.  
The evidence does not support a finding for a 30 percent 
rating under Diagnostic Code 5278.  The veteran's 
symptomatology does not meet any of the rating criteria of 
contraction of the plantar fascia, dropped forefoot, hammer 
toes, painful callosities or marked varus deformity.

The Board has also considered an increased rating under 
Diagnostic Code 5283.  38 C.F.R. § 4.71a, which provides the 
rating criteria for malunion or nonunion of the tarsal or 
metatarsal bones.  Where there is evidence of severe 
disability, a 30 percent evaluation is warranted, 20 percent 
is warranted for moderately severe disability and 10 percent 
for moderate disability.  The veteran was initially noted to 
have malunion of the fractures of his tarsal and metatarsal 
bones at the time of his medical board in 1969.  However, the 
current medical evidence does not demonstrate disability to 
any degree due to any malunion of the tarsal and metatarsal 
bones.

Finally, a 30 percent disability rating is also for 
consideration under Diagnostic Code 5284 for a severe foot 
injury.  However, the evidence of record does not demonstrate 
that the veteran's disability rises to the level of severe 
foot injury.  While the initial medical evidence detailed the 
numerous fractures involved in the injury, the current 
medical evidence of record reflects that the veteran has a 
noted deformity, arthritis, with limitation and painful 
motion.  He does not require the use of a cane, crutch, or 
brace.  And, the evidence of record demonstrates that the 
veteran's disability has remained stable since the initial 
rating in 1969.  

The Board has also considered the veteran for a disability 
rating involving the muscles of the foot.  38 C.F.R. § 4.73, 
Diagnostic Codes 5310-5312 (2006).  However, the evidence of 
record does not demonstrate any muscle impairment to be rated 
under any of the possible codes.  The medical board report to 
the current VA examination results do not address a muscle 
disability related to the GSW.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59 (2006) in order to evaluate the 
existence of any functional loss due to pain, or any weakened 
movement, excess fatigability, incoordination, or pain on 
movement of the veteran's affected joint.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The evidence of record does 
not demonstrate such symptoms for the veteran's disability.  
He does have pain with his range of motion.  He also has 
occasional giving way of his left ankle.  However, the 
veteran's 20 percent rating contemplate such symptoms as a 
measure of the level of disability.  There is no basis for a 
higher rating under 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca.

Finally, the Board finds that there is no basis for referral 
for consideration of an extraschedular rating in this case.  
38 C.F.R. § 3.321(b)(1) (2006).  Specifically, there is no 
evidence of any hospitalization or marked interference with 
employment that would suggest that the veteran is not 
adequately compensated by the regular schedular standards.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Although the 
veteran's co-worker described some of the veteran's 
difficulty on the job, and said that the veteran took an 
early retirement, the veteran himself has not made any 
allegations of the impact of his disability on his work.  
This is especially true in that he has not alleged that it 
resulted in marked interference with his employment.  

In light of the evidence of record, there is no basis to 
establish entitlement to a rating in excess of 20 percent for 
residuals of the veteran's GSW.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting a 
rating in excess of 20 percent for residuals of the veteran's 
service-connected GSW.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).  


ORDER

Entitlement to a rating in excess of 20 percent rating for 
residuals of a gunshot wound of the left ankle, with fracture 
of the talus and metatarsal with cavus deformity, is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


